EXECUTION VERSION




CONSENT AND FORBEARANCE AGREEMENT
This Consent and Forbearance Agreement (this “Agreement”) is entered into as of
June 21, 2017 by and among Emergent Capital, Inc., a Florida corporation (the
“Company”), each of the holders listed on the signature pages hereto (each a
“Noteholder,” and collectively, the “Noteholders”), and Wilmington Trust,
National Association, as indenture trustee (the “Trustee”), relating to the
Indenture, dated as of March 11, 2016 (as amended supplemented or otherwise
modified from time to time, the “Indenture”), among the Company and the Trustee.
W I T N E S S E T H:
WHEREAS, the Company has heretofore issued its 15.0% Senior Secured Notes due
2018 (the “Securities”) pursuant to the Indenture;
WHEREAS, the Noteholders beneficially own 100% of the outstanding aggregate
principal amount of the Securities;
WHEREAS, pursuant to Section 2.08 of the Indenture, accrued and unpaid interest
in the amount of $1,152,089.58 is due to the Noteholders (the “Interest
Payment”) on June 15, 2017 (the “Interest Payment Date”);
WHEREAS, pursuant to Section 5.01 of the Indenture, failure to pay the Interest
Payment on the Interest Payment Date constitutes an event of default (the
“Specified Default”);
WHEREAS, in order to avoid the Specified Default, the Company requests that the
Noteholders (i) consent to extend the Interest Payment that would otherwise be
due and payable on the Interest Payment Date until June 30, 2017 and (ii)
forbear from exercising their rights and remedies under the Transaction
Documents solely with respect to the Specified Default, as more particularly
provided herein; and
WHEREAS, the Noteholders are willing to (i) consent to extend the Interest
Payment that would otherwise be due and payable on the Interest Payment Date
until June 30, 2017 and (ii) forbear from exercising such rights and remedies
solely with respect to the Specified Default for a limited period of time, as
more particularly provided herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby acknowledge
and agree as follows:
1.Definitions. Unless otherwise defined in this Agreement, initial capitalized
terms have the meanings given to them in the Indenture.
2.    Consent. Each Noteholder hereby consents to extend the Interest Payment
that would otherwise be due and payable on the Interest Payment Date, but for
this Agreement, until June 30, 2017.




1



--------------------------------------------------------------------------------




3.    Forbearance. Each Noteholder hereby agrees to forbear from exercising
their rights and remedies against the Issuer under the Transaction Documents
solely with respect to the Specified Default during the period commencing on
June 15, 2017 and ending on the date that is the earlier of (i) July 1, 2017 and
(ii) the date on which any other breach of any Transaction Document by Issuer
occurs (the “Termination Date”). Each Noteholder’s forbearance, as provided
herein, shall immediately and automatically cease without notice or further
action on the Termination Date. On and from the Termination Date, the
Noteholders may, in their sole discretion, exercise, or direct the Indenture
Trustee to exercise, in accordance with the Indenture, any and all remedies
available to them under the Indenture as a result of, or related to, the
Specified Default; provided that if the Issuer makes the Interest Payment in
full in accordance with the Indenture prior to the Termination Date, the
Specified Default shall be waived.
4.    Limitation of Forbearance. The forbearance and waiver set forth above
shall be limited precisely as written and relates solely to the Specified
Default in the manner and to the extent described above and nothing in this
Agreement shall be deemed to:
(a)    Constitute a waiver of compliance by the Issuer with respect to any other
term, provision or condition of the Indenture or any other Transaction Document,
or any other instrument or agreement referred to therein;
(b)    Prejudice any right or remedy that the Indenture Trustee or the
Noteholders may now have or may have in the future with respect to the
occurrence of any Default other than the Specified Default; or
(c)    Prejudice any right or remedy that the Indenture Trustee or the
Noteholders may now have or may have in the future under or in connection with
the Indenture or any other Transaction Document, or any other instrument or
agreement referred to therein.
5.    Representations, Warranties and Direction. Each Noteholder hereby
represents and warrants to the Company and the Trustee that on the date hereof,
such Noteholder is the beneficial owner of the aggregate principal amount of
Securities set forth on such Noteholder’s signature hereto. Each Noteholder
hereby authorizes and directs the Trustee to execute and deliver this Agreement.
6.    Effect on Indenture. The execution, delivery, and performance of this
Agreement shall not operate, except as expressly provided herein, as a waiver of
or, as an amendment of, any right, power, or remedy of the Noteholders under the
Indenture, except as expressly set forth in Sections 2 and 3 hereof. Except to
the extent expressly amended hereby, the Indenture shall be unaffected hereby,
shall continue in full force and effect, is hereby in all respects ratified and
confirmed, and shall constitute the legal, valid, binding and enforceable
obligations of the parties thereto. The foregoing consent and forbearance shall
not constitute (x) a modification or alteration of the terms, conditions or
covenants of the Indenture or (y) a waiver, release or limitation upon the
exercise by the Noteholders of any of its rights, legal or equitable,
thereunder, in each case other than as specifically set forth herein.




2



--------------------------------------------------------------------------------




7.    Effectiveness of this Agreement. The effectiveness of this Agreement, and
the respective obligations of the parties under this Agreement, are conditioned
upon the receipt by the Company of the signatures hereto of the Noteholders
holding 100% of the aggregate principal amount of outstanding Securities.
8.    Entire Agreement. There are no other understandings, express or implied,
among the Company and the Noteholders regarding the subject matter hereof.
9.    Choice of Law; Waiver of Trial by Jury. This Indenture and the Securities
shall be governed by, and construed in accordance with, the laws of the State of
New York. Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any
litigation directly or indirectly arising out of, under or in connection with
this Agreement.
10.    Counterparts; Delivery by Facsimile or Electronic Mail. This Agreement
may be executed by one or more of the parties thereto on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Any signature page delivered by telecopy machine or transmitted
electronically in Portable Document Format (.pdf) shall be valid and binding to
the same extent as an original signature page.


[Signature pages follow]






3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
COMPANY:


EMERGENT CAPITAL, INC.,
a Florida corporation










By: /s/ Antony Mitchell 
            Name: Antony Mitchell
            Title:


 
 

















Signature Page to Consent and Forbearance Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
NOTEHOLDER:


Name: /s/ NOTEHOLDER
It’s: ________________
Date: ________________
Principal Amount of
Securities


 
 









Signature Page to Consent and Forbearance Agreement



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
TRUSTEE:


Wilmington Trust, National Association,
solely as Indenture Trustee and not in its individual capacity








By: /s/ Robert Bockrath
           Name: Robert Bockrath
           Title: ________________


 
 



























































Signature Page to Consent and Forbearance Agreement

